DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments and arguments are acknowledged.  Applicant’s arguments have overcome the 35 USC 101 rejection based on analogy to similar Court and/or Board decisions – as to the elected species combination only (beyond that is not yet resolved here).

Election/Restrictions-Maintained
Applicant’s election without traverse of Group I, claims 1-21-34 and 37-40, drawn to a species combination of the following three naturally occurring proteins:  soy, potato, and yeast, each at an amount of 0.1 to 1 g, wherein the proteins correspond to peptide SEQ ID NOS: 462, 44, and 486, respectively, in the reply filed on 6/14/21 is acknowledged.
Claims 21, 25, 27, 29, 31-34, and 37 have been examined on the merits as drawn to the elected protein combination above.
The remaining claims are withdrawn as being drawn to a non-elected species and/or group.
Parent Data (3 Issued Patents)
16566734, filed 09/10/2019 is a continuation of 15429420, filed 02/10/2017 ,now U.S. Patent #10450350 (drawn to peptide SEQ ID NO: 485);
15429420 is a continuation of 14337563, filed 07/22/2014 ,now U.S. Patent #9611298 and having 1 RCE-type filing therein (drawn to peptide SEQ ID NO: 486);
14337563 is a continuation of 13836855, filed 03/15/2013 ,now U.S. Patent #8809259 (drawn to a mixture); 
13836855 Claims Priority from Provisional Application 61615816, filed 03/26/2012



Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 21, 25, 27, 29, 31-34, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borders et al. (U.S. Patent Publication No. 20070014914).
Borders, merely by example within the art, teach a nutritive peanut mixture comprising the three naturally occurring elected products of soy protein (soybean), potato, and yeast (see para 95):
 [0095] The Cajun party mix contained peanuts (peanuts, canola and/or soybean oil, salt), Cajun sesame hot stick (unbleached wheat flour (contains malted barley flour as a natural enzyme additive), soybean oil, sesame seeds, bulgur wheat, seasoning (salt, spices, dehydrated onion, torula yeast, green bell pepper, dehydrated garlic, cocoa powder, oleoresin paprika], salt, beet powder, turmeric), hot Cajun corn (corn masa, soybean oil, seasoning (spices, corn flour, salt, onion powder, potato flour, tomato powder, natural flavorings (coconut oil fractions), garlic powder, green bell pepper powder, extractives of paprika and other spices, citric acid), salt), oriental rice cracker (glutinous rice, soy sauce (water, soybean, wheat, salt), sugar, sesame seed, seaweed, chili, and artificial coloring U.S. FD & C Yellow #5 and #6). The resulting bar had a serving size of 30 g, with 150 calories per serving (90 calories from fat). The bar had 10 g total fat, of which 1.5 g were saturated fat and 0 g were trans-unsaturated fat; 0 mg of cholesterol; 300 mg of sodium; 10 g total carbohydrates (2.0 g dietary fiber); and 7 g protein.

Borders does not set forth how many grams of each of present (e.g. 0.1 to 1 gram elected of each protein).  However, selection of amounts or concentration of elements within the prior art is generally seen as routinely optimizable to a person having ordinary skill in the art (PHOSITA), depending on the desired results, absent some evidence of criticality thereof.  For instance, if more bulk was desired in a composition than more yeast could be added, by example (or less if less bulk were desired).  See MPEP 2144.05 II:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the 
	Thus, the elected and claimed composition is found prima facie obvious over Borders, which contains the three elected protein elements at an amount thereof that suited the composition as a whole.
Response to Amendments and Arguments Thereto
	Applicant’s amendments and arguments thereto have been fully considered but are not found persuasive.  The claimed invention, including as to the elected species combination, may “comprise” other elements as claimed.  In response to applicant's argument that the references (e.g. Borders) fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the prior art is processed while the instant invention is not; stating the prior art is “not [ ] naturally occurring” which the examiner presumes applicant is referring to the term “isolated” but “isolated” alone does not confer “not processed”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, as the arguments cannot be read ‘into’ the claims, the prima facie case of obvious is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).